Title: To Thomas Jefferson from Macall Medford, 11 April 1808
From: Medford, Macall
To: Jefferson, Thomas


                  
                     Sir, 
                     New Chester Town Kent CountyMaryland April 11th. 1809. [i.e. 1808]
                  
                  I duly received your note upon my arrival at Baltimore and return you my thanks for the Same—Previous to my leaving London Sir Jno. Sinclair gave me the enclosed Parcel, which he requested me Personally to deliver to you, but as I am prevented Visiting Washington, owing to an accident which Mrs. Medford has met with, I think it best to enclose it to you, when ever I do, it will give me great pleasure to have the honor of paying my respects to you—
                  I am Sir, your most obedient, very hble Servant,
                  
                     Macall Medford. 
                  
                  
                     PS If it is not an improper request, I should consider it a great favor, if you would order One of the Copies of the official documents which are Ordered to be Printed respecting the differences between this Country, France and England to be Sent to me—
                  
               